254 F.2d 814
LAWRENCE CAPITOL, Inc., Plaintiff, Appellant,v.STANLEY-WARNER CORPORATION et al., Defendants, Appellants.
No. 5307.
United States Court of Appeals First Circuit.
May 19, 1958.

Appeal from the United States District Court for the District of Massachusetts; George C. Sweeney, Judge.
Russell Hardy, Sr., Washington, D. C., with whom Jean C. Campopiano, Lawrence, Mass., was on brief, for appellant.
Robert W. Meserve, Boston, Mass., with whom John R. Hally, Nutter, McClennen & Fish, Howard W. Cole, Richard L. Brickley, Brickley, Sears & Cole, Boston, Mass., Joseph Taubman and Stuart H. Aarons, New York City, were on brief, for appellees.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
A judgment will be entered affirming the judgment of the District Court. 152 F. Supp. 889.